         Case 18-30064-als                  Doc 16   Filed 01/04/19 Entered 01/04/19 16:45:33                        Desc Main
                                                     Document      Page 1 of 1
                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                 FOR THE SOUTHERN DISTRICT OF IOWA
                                                      110 E. Court Avenue, Suite 300
                                                         Des Moines, Iowa 50309
                                                          www.iasb.uscourts.gov
In the Matter of:

Cyclone Cattle, L.L.C.                                                      Case No. 18-00858-als11

                             Debtor(s)
                                                                            Adversary No. 18-30064-als
Cyclone Cattle, L.L.C.

                             Plaintiff(s)
         vs.

Aaron A. Vorthmann, Teri S. Vorthmann and
Vorthmann Legacy Farms, LLC

                             Defendant(s)

                             Notice and Order Regarding Telephonic Hearing on:
     STATUS CONFERENCE Re: Complaint (#1), Objections (#2, #3, #4) and Motion for Order Authorizing Mediation (#14)
                                    (date entered on docket: January 4, 2019)

To: Jeffrey D. Goetz, Attorney for Plaintiff, Cyclone Cattle, L.L.C.
    William C. Bracker, Attorney for Defendants, Aaron A. Vorthmann, Teri S. Vorthmann and Vorthmann Legacy Farms, LLC
YOU ARE HEREBY NOTIFIED that the Court will conduct a telephonic hearing on January 14, 2019. Participants should be
prepared to dial into the conference call at 1:30 p.m. CST.

         Time allotted for Hearing: 1 Hour
         Conference call number: (888) 431-3632
         Access Code: 6818086
Deadlines
        IT IS HEREBY ORDERED:

         1.    Objections, if no bar date preceded this motion, are due on or before N/A.
         2.    Exhibits, if any, shall be exchanged and submitted by N/A. Exhibit list(s) must be filed with the Clerk of Court by the same
               date.
                   •    Exhibits must be in pdf format. Exhibits shall be submitted to the Clerk’s Office on DVD/CD or USB drive
                        OR to Chambers at als_exhibits@iasb.uscourts.gov.
                   •    The electronic exhibits must be clearly labeled with the number or letter, which corresponds to the exhibit list.
                   •    Plaintiff(s) shall use consecutive numbers; Defendant(s) shall use consecutive letters. If a matter involves
                        multiple parties, self-explanatory acronyms should be used in addition to numbers or letters.
                   •    The exhibits submitted to the Clerk’s Office will be identified, stored and utilized to designate the official record.
         3.    Briefs due on or before N/A.

Scheduling/Continuances

         If no objection is filed by the date indicated above, the court may enter an order on the uncontested matter and
         cancel the hearing.

         The parties shall promptly advise the judge's chambers at 515-284-6118 of any resolution or change in attorney handling the
         hearing.

         An attorney seeking a continuance must file a motion to continue hearing that indicates good cause for the continuance and
         that contains a professional or verified statement that one's client and all opposing parties have been contacted and that those
         entities either consent to or resist the motion.

Questions Regarding this Order
         Contact Jan Kirschman, Courtroom Deputy, 515-323-2836, jmk@iasb.uscourts.gov or
         Allie Quinn, Law Clerk, 515-284-6234, acq@iasb.uscourts.gov


                                                                            /s/ Anita L. Shodeen
                                                                            Anita L. Shodeen
                                                                            U.S. Bankruptcy Judge
